          Case 14-80136               Doc 72             Filed 04/09/19 Entered 04/09/19 13:03:16                                         Desc Main
                                                           Document     Page 1 of 3
Fill in this information to identify the case:

Debtor 1                 Richard S. Sheffield

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                    Northern                District of          Illinois
                                                                                                  (State)

Case number            14-80136




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                                               10/15
 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

  Part 1:             Mortgage Information
                               Ocwen Loan Servicing, LLC as servicer for Citibank,
                               N.A. as Trustee for American Home Mortgage
Name of creditor:              Investment Trust 2004-3                                                             Court claim no. (if known)   n/a

Last 4 digits of any number you use to identify the debtor’s account:                            4869

Property address:              3209 Vista Terrace
                               Number           Street



                               McHenry                          IL             60050
                               City                             State        Zip Code



Part 2:               Prepetition Default Payments
     Check one:
      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of this response is:


Part 3:               Postpetition Mortgage Payment
     Check one:
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on:                 05/01/2019
                                                                                    MM / DD / YYYY

      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          Creditor asserts that the total amount remaining unpaid as of      is:
          a. Total postpetition ongoing payments due:                                                                       (a)

          b. Total fees, charges, expenses, escrow, and costs outstanding:                                         +        (b)


          c. Total. Add lines a and b.                                                                                      (c)

          Creditor asserts that the debtor(s) are contractually
          obligated for the postpetition payment(s) that first became
          due on:
                                                                        MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                                   page 1
         Case 14-80136                  Doc 72        Filed 04/09/19 Entered 04/09/19 13:03:16                             Desc Main
                                                        Document     Page 2 of 3
Debtor 1              Richard S. Sheffield                                                  Case number (if known)   14-80136
                    First Name        Middle Name         Last Name



Part 4:         Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
        all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
        all amounts the creditor contends remain unpaid.



Part 5:         Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.
Check the appropriate box:

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



x       /s/ Brenda Likavec                                                                         Date        4/9/2019
    Signature



Print                  Brenda Likavec                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


If different from the notice address listed on the proof of claim to which this response applies:


Address                15W030 North Frontage Road, Suite 100
                       Number          Street



                       Burr Ridge                          IL              60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                              Email      ND-One@il.cslegal.com

                                                                                                                                      File #14-14-01571




Form 4100R                                                   Response to Notice of Final Cure Payment                                     page 2
  Case 14-80136              Doc 72        Filed 04/09/19 Entered 04/09/19 13:03:16     Desc Main
                                             Document     Page 3 of 3

                                                     14-80136

                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
April 9, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
of 5:00 PM on April 9, 2019.

Lydia Meyer, Chapter 13 Trustee, P.o. Box 14127, Rockford, IL 61105-4127 by electronic notice through ECF
Richard S. Sheffield, Debtor(s), 3209 Vista Terrace, McHenry, IL 60050
David H. Carter, Attorney for Debtor(s), One Court Place #401, Rockford, IL 61101 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Brenda Likavec


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Brenda Ann Likavec ARDC#6330036
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&AFILE# (14-14-01571)

NOTE: This law firm is a debt collector.
